Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 1 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 2 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 3 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 4 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 5 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 6 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 7 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 8 of 9
Case 21-52227-sms   Doc 10   Filed 04/15/21 Entered 04/15/21 14:08:04   Desc Main
                             Document     Page 9 of 9
